COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In re commitment of Monti Carl King,           §              No. 08-21-00014-CV

                       Appellant.                §                Appeal from the

                                                 §               244th District Court

                                                 §             of Ector County, Texas

                                                 §            (TC# C-19-08-1080-CV)

                                            §
                                          ORDER

       The exhibit volume of the reporter’s record was filed on January 12, 2021. In the volume,

Petitioner’s Exhibit 3 is illegible. Therefore, the Court ORDERS Roger C. Epps, Official Court

Reporter for the 244th District Court of Ector County, Texas, to supplement the reporter’s record

with a clear copy of Petitioner’s Exhibit 3. The supplemental reporter’s record is due with this

Court on or before December 17, 2021.

       IT IS SO ORDERED this 7th day of December, 2021.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.